Citation Nr: 0703260	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
muscle weakness of the left leg.

2.  Entitlement to a rating in excess of 40 percent for 
discogenic disease at L4-L5 with radiculopathy, secondary to 
the left leg condition.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied increased ratings for the 
veteran's left leg muscle weakness and discogenic disease and 
denied entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must remand for several reasons.  First, a new 
examination is in order.  The veteran was sent for an October 
2003 VA examination to assess the current level of his 
disabilities.  The veteran has since submitted a February 
2004 private medical report showing a newly herniated disc at 
L5-S1 and early peripheral neuropathy, which were not noted 
during the VA examination.  The veteran was granted Social 
Security disability benefits on the basis of his left leg and 
lower back conditions, with advanced radiculopathy of the 
left leg.  These records were received after his October 2003 
VA examination and should be considered.  The Board remands 
for an assessment of the veteran's current level of 
impairment, of both the newly herniated disc and for 
neurological studies.  

It is also evident from the record that the veteran's VA 
treatment records have not been added to the claims file in 
their entirety.  The veteran has been seen at VA facilities 
for decades.  While his older records, from before 1993, are 
of record, upon filing this claim, the RO obtained only those 
records between 2002 and 2003.  This is clearly inadequate, 
as the SSA records which were used to find the veteran 
disabled included VA treatment records from 1996 through 
1998.  

Since resolution of the TDIU claim is dependent, at least in 
part, on the outcome of the claims for an increase, the Board 
will defer consideration of that claim at this time.  
Therefore a decision by the Board on the veteran's TDIU claim 
would at this point be premature.  See Harris v. Derwinski, 1 
Vet. App 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  Furthermore, the SSA determined that the veteran is 
totally disabled, which does not comport with the assessment 
of the October 2003 VA examination.  As the Board must remand 
this claim for other reasons, the Board will take this 
opportunity to obtain a current assessment of the effect of 
the service-connected conditions on employability to help 
resolve this conflict.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records from 1993 to the present for 
treatment concerning the left leg and 
lower back disabilities.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his left leg and 
lower back disabilities and to determine 
whether his service-connected 
disabilities, alone, render him 
unemployable.  Sufficient evaluations 
should be scheduled to evaluate the 
veteran's symptomatology.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  

In particular, an assessment of the nerves 
in the veteran's left leg should be 
performed to determine the existence and 
extent of neurological complications of 
the veteran's service connected 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Should 
neurological impairment be identified, the 
particular nerves affected should be named 
and the examiner should indicate whether 
the paralysis is complete or incomplete 
and, if it is incomplete, whether the 
incomplete paralysis is best characterized 
as mild, moderate, moderately severe, or 
severe.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left leg and 
lower back disabilities with a full 
description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should also provide an 
opinion as to whether the veteran's 
service-connected disabilities, alone, 
render him unemployable.

The veteran's claims folder must be 
available to the examiners for review in 
conjunction with the examinations.  The 
examiners should explain the rationale for 
any opinion given regarding the effect of 
the veteran's service-connected 
disabilities on his ability to obtain or 
maintain employment.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

